Acknowledgment is made of the amendment filed 9/27/2021.  Claims 1-20 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:

In claim 1, line 10, substitute “and/or” with –or--; and

In claim 17, line 11, substitute “and/or” with –or--.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:

at least one sensor(s) for sensing motion and position of said device within an environment;
a processor, performing operations to monitor communication(s) with at least one of said at least one sensor(s), and performing operations to determine the location of at least one predicted point-of-impact of a projectile within said environment based on said motion and position of said device;
wherein said processor controls a firing mechanism of said firearm; and
wherein said processor performs operations to actuate said firing mechanism based on said motion of said device within said environment and based on a position of said device relative to said point-of-impact, and based on a planned and directed aiming of said device and/or at least part of said firearm, correcting a position of said point-of-impact to coincide with a target; and
regarding claim 17, a method for controlling a weapon, comprising the following steps:
providing at least one sensor(s) for sensing movement and position of at least part of said weapon within an environment;
providing a processor, wherein said processor: A) performs operations to monitor movement of said at least part of said weapon based on communication(s) with at least one of said at least one sensor(s), and B) performs operations determining the location of a possible point of impact within said environment;
wherein said processor performs operations to actuate said weapon based on said movement of said at least part of said weapon within an environment based on a position of said device relative to said point-of-impact, and based on a planned and directed aiming of said device and/or at least part of said firearm, correcting a position of said point-of-impact to coincide with a target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





October 21, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876